Citation Nr: 0209546	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  00-22 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a foot disorder, to 
include bilateral pes planus, heel spurs, and plantar 
fasciitis.  

2.  Entitlement to service connection for a lung disorder, to 
include bronchial asthma and bronchitis.  

3.  Entitlement to service connection for a chin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1981 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified before the undersigned Board Member via 
videoconference in April 2002.  A transcript of that hearing 
is associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of heel spurs or plantar fasciitis 
in service or for many years thereafter, and no competent 
evidence linking the disorders to service.  Although pes 
planus is shown in service, the record does not reflect 
chronic disorder in service, medical evidence of continuous 
symptoms after service, or competent evidence linking pes 
planus to service.  

3.  The evidence shows respiratory problems and treatment in 
service, continued problems thereafter, and a current 
diagnosis of asthma and reactive airway disease.  There is no 
evidence of chronic bronchitis related to service.    

4.  The evidence reflects current chin numbness associated 
with tooth extraction performed in service.  


CONCLUSIONS OF LAW

1.  A chronic foot disorder, to include bilateral pes planus, 
heel spurs, and plantar fasciitis, was not incurred or 
aggravated during active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).  

2.  A lung disorder, to include bronchial asthma but not 
bronchitis, was incurred during active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).

3.  A chin disorder was incurred during active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
December 1999 rating decision, September 2000 statement of 
the case, and January 2002 supplemental statement of the 
case, the RO provided the veteran and her representative with 
the applicable law and regulations and gave notice as to the 
evidence needed to substantiate her claim.  In addition, the 
RO's letter of August 2001 explained the notice and duty to 
assist provisions of the VCAA, to include the respective 
responsibilities concerning obtaining evidence, noted the 
evidence already of record, and asked the veteran to submit, 
or authorize VA to obtain, any other evidence that would 
support her claims.  The RO did not receive any response to 
that letter.  

With respect to the duty to assist, the RO obtained VA 
medical records, all private records as authorized by the 
veteran, and relevant medical examinations.  Review of the 
claims folder finds no indication that there are pertinent 
records outstanding.  Finally, the veteran has had ample 
opportunity to present evidence and argument in support of 
her appeal, to include during hearings in May 2000 and April 
2002.  Thus, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The report of the July 1981 enlistment examination and 
medical history were negative for any respiratory, foot, or 
chin findings or complaints.  Service medical records dated 
in October 1981 reflected complaints of bilateral foot pain 
for several days.  The diagnosis was pes planus versus arch 
stress.  She was given brief restrictions on physical 
activity and instructed to wear tennis shoes.  The veteran 
reported having a right foot injury in January 1984, which 
was diagnosed as musculoskeletal strain.  Examination showed 
severe right foot pes planus when the veteran had right foot 
pain in March 1985.  She was given a one-week profile 
restricting running and jumping.  Further podiatry evaluation 
in April 1985 revealed sesamoid fracture.  In June 1985, the 
veteran reported suffering a left foot injury, which was 
diagnosed as left foot contusion.  The veteran presented in 
February 1986 with complaints of exercise-induced asthma for 
several days.  She had a history of asthma but no problems in 
past two years.  Examination was normal exam.  The diagnosis 
was possible bronchial constriction on runs.  She was 
prescribed a Proventil inhaler.  She returned with 
respiratory complaints in March 1986.  The examination 
results and diagnosis were unchanged.  Additional notes dated 
in March 1986 reflected complaints of right foot pain 
associated with sesamoid fracture previously evaluated.  The 
report of the March 1986 separation physical examination was 
negative for foot, chin, or lung or respiratory abnormality

Service dental records showed that the veteran had tooth 
extraction in January 1986.  The veteran reported anesthesia 
to the left side.  The dentist explained the proximity of the 
tooth extraction to the neurovascular bundle.  February 1986 
notes reflected continued sensation change to the left lip.  
The report of the March 1986 separation examination did not 
include dental findings.   

Medical records from Scott & White Clinic showed diagnoses of 
acute upper respiratory infection (URI) in July 1993, October 
1993, March 1995, March 1996, and March 1997.  She was 
diagnosed as having URI with acute bronchitis in February 
1997.  Chest X-rays taken in June 1996 were negative.  In 
April 1995, the veteran presented with left ankle complaints.  
Examination revealed only tenderness to the medial calcaneus 
and tip of the lateral malleolus.  X-rays of the left foot 
and calcaneus were normal.  

Records from C. Kim, M.D., included the report of February 
1999 chest X-rays that were interpreted as showing reactive 
airway disease.  A history of asthma was noted.  The veteran 
complained of left heel pain in May 1999.  X-rays showed a 
small left calcaneal spur.  The diagnosis was left heel spur.  
In September 1999, the veteran had chest pain from coughing.  
Examination revealed rhonchi and wheeze.  The diagnosis was 
reactive airway disease with exacerbation of asthma.  

September 1993 dental records from Dr. Armstrong reflected 
the veteran's report of prior tooth extraction.  She also 
noted prior complications with dentistry, though no specific 
complication was described.  The veteran related a history of 
asthma.    

The veteran testified at a personal hearing in May 2000.  In 
service, she had difficulty breathing and chest pains.  She 
was treated with inhalers.  She was not aware of any specific 
diagnosis found in service.  The veteran was denied entrance 
into the National Guard shortly after her separation from 
service due to abnormal chest X-rays.  She had received 
treatment since her separation in 1986.  With respect to the 
chin claim, the veteran noticed numbness in the area when she 
had teeth pulled in service.  She mentioned the numbness and 
was told that the feeling would come back, but it did not.  
The veteran was diagnosed with flat feet during basic 
training and given arch supports.  She was unable to wear 
boots and was limited in how much she could run.  Her 
problems continued throughout service.    

The veteran was afforded a VA examination of the feet in 
September 2001.  She related having foot symptoms, 
particularly in the heels, for eight to ten years.  
Examination revealed bilateral heel tenderness and clinically 
evident flat feet.  X-rays showed mild bilateral pes planus 
and small calcaneal spur.  The diagnosis was bilateral mild 
pes planus, bilateral plantar fasciitis with calcaneal pain, 
and small calcaneal spurs.  

Also in September 2001, the veteran underwent a VA 
respiratory examination.  She reported a history of asthma 
for eight to nine years.  She had no respiratory problems 
until she went to Hawaii in service in about 1983 and no 
history of asthma prior to service.  Physical examination was 
unremarkable.  Chest X-rays were normal.  The diagnosis was 
bronchial asthma stable on medications.  

In October 2001, the veteran presented for a VA dermatology 
examination.  She described incurring a minor injury to the 
chin before service.  She complained of numbness on the chin 
scar.  Examination revealed a scar on the left mandibular 
area of the chin that was soft and without tenderness, 
adherence, ulceration, or limitation of function.  The 
examiner noted that it was slightly darker colored, with 
minor disfigurement.  The diagnosis was healed scar on chin 
prior to service.  

The veteran testified before the undersigned Board Member in 
April 2002.  She indicated that she had no respiratory 
problems at entrance or in service until she was stationed in 
Hawaii.  She was put on profile and given medication.  
Thereafter, the veteran had continued problems breathing in 
service and after service.  She was told in service that the 
asthma was related to running.  The veteran denied having any 
chin problem prior to service.  In service, she had a wisdom 
tooth pulled that resulted in nerve damage with a loss of 
feeling in the bottom part of her jaw.  She was told the 
sensation would improve but it did not.  The veteran had 
numbness in the bottom part of the chin and slurred speech.  
The affected area was from the jaw to the front of the chin 
on the left side.  Finally, the veteran denied having any 
foot problems prior to service.  She noticed fallen arches 
during basic training.  She was treated with arch supports.  
The veteran continued to have foot problems during and after 
service.  She added that she also had ankle pain and swelling 
in service.  She denied having a physical examination at 
separation from service.  	

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Direct service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

1.  Foot Disorder

The evidence of record is negative for any reference to heel 
spurs or plantar fasciitis until 1999, more than 10 years 
after the veteran's separation from service.  Evidence of 
heel spurs and plantar fasciitis includes no medical opinion 
or other indication that the disorders are related to 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for heel spurs 
and plantar fasciitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.303; Boyer, 210 F.3d at 1353; Savage, 10 Vet. App. at 494-
97.  

Service medical records do show bilateral pes planus in 
October 1981 and right pes planus in March 1985.  Although 
the veteran was told to wear tennis shoes and given brief 
restrictions on activities, there is no indication that there 
were permanent considerations due to her feet during service, 
i.e. permanent profiles, repeated prescriptions for arch 
supports, etc.  In addition, though she denies having a 
separation physical, the report of examination at separation 
is negative for pes planus.  Therefore, the Board cannot 
conclude that there was chronic disability in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.  
Moreover, despite the current diagnosis of pes planus from 
the September 2001 VA examination, private records of 
treatment after service include evaluation for foot problems, 
but do not show pes planus.  None of this evidence provides 
any nexus between current pes planus and the veteran's period 
of active duty service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In light of all 
the evidence of record, the Board finds that the 
preponderance of the evidence is against service connection 
for foot disorder, to include bilateral pes planus.  
38 U.S.C.A. § 5107(b).      

2.  Lung Disorder

With respect to asthma, the Board observes that service 
medical records refer to a history of asthma, apparently 
prior to her initial presentation for in-service treatment in 
1986.  However, the July 1981 enlistment examination is 
negative for any finding or report of respiratory 
abnormality.  Therefore, the veteran is presumed to have been 
in sound condition at entrance.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  The reference to history of asthma is 
not clear and convincing evidence needed to rebut the 
presumption. Id.  Service medical records show evaluation for 
what was termed as exercise-induced asthma in February 1986 
and March 1986, which was treated with Proventil.  The 
diagnosis of possible bronchial constriction essentially 
describes the physiologic mechanism of asthma.  Current 
diagnoses include asthma.  Under these specific 
circumstances, the Board is satisfied that the veteran 
currently has chronic respiratory disability that began in 
service.  38 C.F.R. § 3.303(b).  Therefore, resolving doubt 
in the veteran's favor, the Board finds that the evidence 
supports service connection for bronchial asthma.  
38 U.S.C.A. § 5107(b).        

The Board notes that there is no evidence of bronchitis in 
service or for many years thereafter.  Moreover, although the 
veteran has had numerous episodes of URI, there is no 
evidence showing a diagnosis of chronic bronchitis.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, the preponderance of the evidence is against 
service connection for bronchitis.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303; Savage, 10 Vet. App. at 494-97.  

3.  Chin Disorder

Despite the finding from the October 2001 VA examination, 
service dental records confirm the veteran's report of 
mandibular numbness following tooth extraction.  The veteran 
continued to have such numbness after service to the present.  
Given the nature of the manifestation of the chin disorder, 
she is singularly suited to determine describing the problem 
and its duration.  Accordingly, resolving doubt in the 
veteran's favor, the Board finds that the evidence supports 
service connection for a chin disorder.  38 U.S.C.A. §§ 1131, 
5107(b); 38 C.F.R. § 3.303.     

 
ORDER

Service connection for a foot disorder, to include bilateral 
pes planus, heel spurs, and plantar fasciitis, is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a lung disorder, to 
include bronchial asthma but not bronchitis, is granted.   

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a chin disorder is 
granted.  




		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

